Citation Nr: 0101935	
Decision Date: 01/24/01    Archive Date: 01/31/01	

DOCKET NO.  99-20 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left knee strain with spurring of the lateral tibial spine, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from June 1983 to May 
1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO), which denied the veteran 
an increased evaluation for his service-connected left knee 
disability.


REMAND

The veteran contends that his service-connected left knee 
disability is more disabling than currently evaluated as a 
result of an increase in symptomatology to include arthritis 
and, thus, warrants increased compensation.

The Board notes that multiple statements from the veteran's 
VA treating physicians pertinent to the issue on appeal as 
well as a "Certification of Health Care Provider," signed by 
a private physician have been received since this case was 
forwarded to the Board for appellate review by the RO.  There 
is no record of notice to the veteran and his representative 
that the appeal had been certified and transferred to the 
Board.  Therefore the additional evidence is deemed to have 
been timely filed in compliance with 38 C.F.R. § 20.1304(a) 
(2000).  We further note that waiver of RO consideration has 
not been requested by the veteran or his representative.  
Consequently, this evidence must be referred to the RO prior 
to the Board's appellate consideration of issue in question.  
This action is necessary to assure that the veteran is 
accorded his due process rights in accordance with 38 C.F.R. 
§ 20.1304(c), which provides that all evidence accepted by 
the Board must be referred to the RO for review unless such 
procedural right is waived in writing by the appellant.

The Board also notes that the veteran in a statement dated in 
October 2000 has related that his service-connected left knee 
disorder has caused periods of lost time from his employment.  
The Court has considered a case involving similar 
circumstances.  In Spurgeon v. Brown, 10 Vet. App. 194 
(1997), the Court held that, where a veteran has testified 
that a service-connected disability has cost lost time from 
work, VA must attempt to obtain employment records for 
purposes of verifying the veteran's contentions or, at a 
minimum, advise the veteran of the importance of the records 
to the claim, and inform the veteran that he or she has the 
ultimate responsibility for obtaining and submitting such 
records.

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans' Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. November 6, 2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that is not well grounded.  This changed the laws 
applicable to all claims filed on after the date of enactment 
of the VCAA, or filed before the date of enactment and not 
yet final as of that date.  Veterans' Claims Assistance Act 
of 2000, Pub. L. No. 106-475, Section 7, Subpart (A), 114 
Stat. 2096, __ (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans' Claims Assistance Act of 2000, Pub. L. 
No. 106-475, Sections 3-4, 114 Stat. 2096, __ (2000) (to be 
codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103(A), 
and 5107).  In addition, because the VA regional office has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).


Accordingly, this case is REMANDED for the following actions:

1.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request up-to-
date copies of the records of any 
evaluation or treatment, VA or non-VA, he 
has received for a left knee disability.  
All records so received should be 
associated with the claims file.

2.  The veteran should be advised that 
employment records that corroborate lost 
time or sick leave due to a service-
connected disorder are relevant to his 
current claim and that the ultimate 
responsibility for furnishing such 
evidence rests on the claimant.  In the 
event his employer has made allowances 
for a service-connected disability, 
documentation of it should also be 
submitted into the record.  See 38 C.F.R. 
§ 3.159(c) (2000) and Spurgeon v. Brown, 
10 Vet. App. 194, 197 (1997).

3.  Upon completion of the requested 
development of the record and after 
insuring full compliance with the VCAA, 
the RO should consider the veteran's 
claim in light of all the evidence of 
record.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished an appropriate 
supplemental statement of the case.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  No action is required of the veteran until he 
is notified.  The purpose of this REMAND is to obtain 
clarifying information and provide the veteran with due 
process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




